1 N.Y.3d 548 (2003)
807 N.E.2d 881
775 N.Y.S.2d 770
THE PEOPLE OF THE STATE OF NEW YORK, Appellant,
v.
JEFFREY SANTOS, Respondent.
Court of Appeals of the State of New York.
Decided December 18, 2003.
Robert M. Morgenthau, District Attorney, New York City (Mary C. Farrington of counsel), for appellant.
The Legal Aid Society, Brooklyn (Kevin F. Casey of counsel), for respondent.
Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO and READ concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
The Court here lacks power to review the lower courts' exercise of discretion in vacating the criminal conviction and granting a new trial on the basis of newly discovered evidence (People v Baxley, 84 NY2d 208, 212 [1994]; People v Fields, 66 NY2d 876, 878 [1985]).
*549 On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.